Citation Nr: 1821148	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  13-36 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected post-operative chondromalacia of the right knee.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected post-operative chondromalacia of the right knee.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected post-operative chondromalacia of the right knee.

4.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected post-operative chondromalacia of the right knee.

5.  Entitlement to a compensable initial rating for post-operative chondromalacia of the right knee (limitation of extension) from October 29, 2012, to June 21, 2016.

6.  Entitlement to a higher rating for post-operative chondromalacia of the right knee (limitation of flexion), rated as 20 percent disabling from October 29, 2012, 100 percent disabling from June 21, 2016, and as 30 percent disabling from September 1, 2017.

7.  Entitlement to a rating in excess of 10 percent for degenerative arthrosis of the left knee with limitation of motion.

8.  Entitlement to a rating in excess of 10 percent for post operative chondromalacia of the left knee with instability.

9.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011, June 2012, April 2013 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)in Montgomery, Alabama. 

The Board notes the Veteran has filed a notice of disagreement on the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  VA records reflect that the RO is adjudicating the issue. Therefore, the Board will not address the issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right Hip, Right Ankle, Lumbar Spine

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the record contains May 2012 VA opinions indicating, in effect, that it is unlikely that the Veteran has a right hip, right ankle or lumbar spine disability that is related to the service-connected right knee disability.  The Board finds, however, that the opinions are inadequate, inasmuch as the VA examiner did not provide adequate rationales for the opinions.  In regard to the issues of a right ankle disability and a lumbar spine disability, the VA examiner stated there was "no documentation to support chronic condition."  However, a May 2012 X-ray report indicated "minimal enthesopathy at the medial malleolus" was seen.  A May 2012 lumbar spine X-ray noted there was minimal rotation of the spine with degenerative changes at L5-S1.  In the opinion addressing the right hip disability, the VA examiner stated "No documentation to support [degenerative joint disease] of right hip due to knee."  However, a May 2012 X-ray report indicated "minimal degenerative change" of the right hip.  These statements do not adequately explain the rationale behind the opinions.  New examinations and opinions-based on full review of the record and supported by stated rationale-are needed to fairly resolve the Veteran's claims.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board also notes that the Veteran reported back pain in service, noted in April, August, September and October 1975 service treatment records.  The April 1975 service treatment record noted that the Veteran had pain in his back after falling down a ladder.  Therefore, an opinion must be obtained as to whether the Veteran has a lumbar spine disability that is related to service on a direct basis.

Right Shoulder

With respect to the need for a medical examination and/or opinion, the Board notes that the Veteran filed a claim for a right shoulder disability, as due to service and/or as secondary to his service-connected right knee disability.  In an October 2015 notice of disagreement, the Veteran's representative noted that the Veteran had jolted his shoulder after falling in service.  The April 1975 service treatment record noted that the Veteran fell down a ladder, hurting his knees and back.  He also stated he often had to swing a sledge hammer as part of his job duties and went to bed at night with pain in his shoulder.  A September 2012 VA treatment record indicates that an MRI of the right shoulder confirmed an old tear of one of the rotator cuff tendons.  Therefore, there is some indication the Veteran has a right shoulder disability that is related to service.  Under these circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have not been satisfied.  Therefore, remand is required to obtain an examination and opinion.

Increased Rating Claims- Knees

The Veteran claims that his right and left knee disabilities have worsened.  In an April 2015 statement, the Veteran stated that his right knee condition had worsened and he requested a VA examination.  The Veteran underwent a right total knee replacement in June 2016, but the right knee has not been evaluated at a VA examination since the replacement.  An August 2017 VA treatment record indicates the Veteran stated that his left knee had been hurting "worse and worse."  The Veteran's last VA examination of his service-connected right and left knee disabilities was in December 2013.  Therefore, the claim must be remanded for a new VA examination addressing the current symptoms of his service-connected right and left knee disabilities.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

VA Treatment Records

The record reflects that the Veteran receives VA treatment; however, the most recent VA treatment records contained in the Veteran's file are from September 2017.  Further, VA treatment records from May 2013 to June 2014 are not in the claims file.  Therefore, upon remand, updated VA treatment records to present, including records from May 2013 through June 2014, must be obtained.  

SMC

The issue of entitlement to SMC is inextricably intertwined with the issues being remanded.  Hence, the Board will defer adjudication of the SMC issue at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records from May 2013 to June 2014, and from September 2017 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's claimed right hip, right ankle, lumbar spine and right shoulder disabilities.  The electronic claim file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claim file.  

The examiner should clearly identify all current chronic disabilities of the (1) right hip, (2) right ankle, (3) lumbar spine and (4) right shoulder that have existed since October 2011.

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to the following:

A) Is it at least as likely as not (a 50 percent or greater probability) that the disabilities of the (1) right hip, (2) right ankle, (3) lumbar spine and/or (4) right shoulder are related to the Veteran's service?

In regard to the lumbar spine, the VA examiner should address the service treatment records indicating the Veteran had low back pain in 1975, including the April 1975 service treatment record indicating his back hurt after he fell down a ladder.  

In regard to the right shoulder, the VA examiner should address the Veteran's statements in the October 2012 notice of disagreement indicating he reported he injured his shoulder in service after a fall and swung a sledge hammer as part of his job duties. 

B)  Is it at least as likely as not (a 50 percent or greater probability) that the disabilities (1) right hip, (2) right ankle, (3) lumbar spine and/or (4) right shoulder were caused by the Veteran's service-connected knee disabilities?

C)  Is it at least as likely as not (a 50 percent or greater probability) that the disabilities of the (1) right hip, (2) right ankle, (3) lumbar spine and (4) right shoulder were aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected knee disabilities?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the current level of severity of service-connected left and right knee disabilities.  The electronic claim file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




